DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed December 28, 2021 has been entered.  Claims 1-4 and 7-10 remain pending in the application.  The previous objections to claims 1-10 are withdrawn in light of applicant's amendment to claim 1.  The previous 35 USC 112 rejections of claims 1-10 are withdrawn in light of applicant’s amendments to claims 1-10.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on November 30, 2016. It is noted, that a certified copy of the 10 2016 223782.9 application has been added to the file of this application.
Claim Objections
Claims 14 is objected to because of the following informalities:  in claim 4 line 3, “a temperature of the at least one vacuum pumps” should be written as -- a temperature of the at least one vacuum pump-- to be grammatically correct.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2014/0127038 to Stephens.
Stephens discloses a method for operating a vacuum pump system (20) for evacuating a chamber (10) connected to a processing chamber (2) (Figures 1 and 2; paragraph [0005]), 
wherein said vacuum pump system comprises vacuum pump equipment (20) including at least one vacuum pump (28, 30), a valve device (24) arranged between said vacuum pump equipment (20) and said chamber (10), and a controller (C) (Figures 1 and 2; paragraphs [0004] and [0030]), wherein the method comprises: 
determining (by way of controller C) at least one cyclically occurring operating parameter (the signals of sensors 50, which indicate that “the pressure in the pumping system inlet pipe 25 is about to increase or is in the process of increasing”) of said vacuum pump system (20) via said controller (C) (Figures 1 and 2; paragraph [0030]), and 
reducing temporally a rotational speed of the at least one vacuum pump (28, 30) of said vacuum pump equipment (20) before said valve device (24) is opened (Figures 1 and 2; paragraphs [0030], [0031], [0035] and [0037] wherein it is disclosed that when the sensor(s) indicate that “the pressure in the pumping system inlet pipe 25 is about to increase or is in the process of increasing”, the vacuum pump speed is reduced),
wherein a cycle length is determined as a period of time between two identical changes of the least one cyclically occurring operating parameter (paragraph [0030] wherein a cycle length is the period of time between two indications from the sensor(s) (of low pressure, low power draw, or direct indication that the valve is about to open) 
wherein at or before an end of the cycle length, the rotational speed of the at least one vacuum pump (28, 30) of the vacuum pump equipment (20) is reduced (paragraphs [0030], [0031] and [0035]), 
further comprising selecting an opening of the valve device (24) as the at least one cyclically occurring operating parameter (paragraph [0030], wherein Stephens discloses that the sensor may be “a sensor adapted to determine when the valve 24 is about to open"),
wherein an inlet pressure of the vacuum pump equipment (20) is determined as the least one cyclically occurring operating parameter (paragraph [0030], wherein it is disclosed that sensor 50 may be a pressure sensor in inlet pipe 25),
wherein, after the valve device (24) has been opened, the rotational speed of at least one of the vacuum pumps (28, 30) is increased (paragraph [0035]),
wherein on a basis of the at least one cyclically occurring operating parameter (the signals of sensors 50, which indicate that “the pressure in the pumping system inlet pipe 25 is about to increase or is in the process of increasing”) a load duration is determined during which the chamber (10) is evacuated to a predetermined vacuum (paragraphs [0030] and [0031], wherein the load duration is the time between when the valve 24 opens and when the indication of that “the pressure in the pumping system inlet pipe 25 is about to increase”), and
wherein, at a point in time after the load duration (after the point in time when there is an indication that “the pressure in the pumping system inlet pipe 25 is about to .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2014/0127038 to Stephens.
Stephens teaches a method comprising all the limitations of claim 1, as detailed above, including wherein a motor power of a motor driving the least one vacuum pump (28, 30) of a vacuum pump equipment (20) is determined as an operating parameter of the at least one cyclically occurring operating parameter and an increase in motor power is associated with opening the valve device (since opening of the valve increases the load of the motor it increases the power drawn) (paragraph [0031]).  It would have been obvious before the invention was effectively filed, to a person having ordinary skill .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2014/0127038 to Stephens in view of U. S. Patent Publication 2017/0305372 to Adler.
Stephens teaches a method comprising all the limitations of claim 1, including the use of electrical braking (paragraph [0032]), but does not teach the use of the motor for power generation.  Adler teaches a method wherein:
wherein electrical braking energy generated during a reduction of a rotational speed is fed back into a supply network (19) by means of an energy feedback unit (Fig. 8; paragraph [0122]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the method taught by Stephens with the power generation taught by Adler in order to conserve energy by recovering energy that would have otherwise been lost.
Response to Arguments
Applicant's arguments filed December 28, 2021 have been fully considered but they are not persuasive.  Applicant argues
Stephens discloses that it was found that an average of the peak noise generated by the pump when the pump is operating at certain frequencies when the loadlock chamber valve is opened. Thus, Stephens found that noise generated by the pump is greatly reduced when the pump is operating at a reduced rotational speed as it is exposed rapidly to atmospheric pressure. See paragraph [0036].  Applicant submits that reducing rotational speed based on pressure of Stephens fails to disclose or suggest the reduction based on cycle length as now recited by present claim 1.

However, as explained above, the cycle length is the period of time between two indications from the sensor(s) (low pressure, low power draw, or direct indication that the valve is about to open) that indicate that “the pressure in the pumping system inlet pipe 25 is about to increase or is in the process of increasing” (paragraph [0030]).  While Stephens may disclose “reducing rotational speed based on pressure”, it is only because this sensed pressure provides an indication of the cycle length as claimed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746